Citation Nr: 1506860	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-00 393A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the Veteran's cause of death, to include as due to exposure to contaminated ground water at Camp Lejeune, North Carolina, and/or other environmental hazards.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1975.  He died in September 2011.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction rests with the VA Regional Office in Louisville, Kentucky, from which the appeal was certified.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

The Appellant asserts that service connection is warranted for the cause of the Veteran's death.  An October 2011 death certificate reflects that the Veteran died on September [redacted], 2011, and lists the immediate and sole cause of death as Chronic Obstructive Pulmonary Disease (COPD).  The Appellant asserts that the Veteran's COPD was incurred as a result of exposure to contaminated ground water at Camp Lejeune, North Carolina, or other environmental hazards in active duty.

A VA opinion with respect to the issue of entitlement to service connection for the cause of the Veteran's death has not been obtained.  In such cases, in order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  After carefully considering the evidence of record, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to his active duty.  Consequently, the Board finds that remand is warranted in order to obtain a VA medical opinion as to the relationship, if any, between the Veteran's death and his active duty.

Additionally, the record demonstrates that the Veteran served for some period of time at Camp Lejeune, but does not indicate the precise dates of such service.  As such, the Board finds it necessary upon remand to verify the dates and nature of the Veteran's service at Camp Lejeune.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's service personnel records.  Determine how long and on which dates the Veteran served at Camp Lejeune, his housing location(s), and his work duty location(s).

2.  Thereafter, obtain a VA medical opinion to determine if the Veteran's death was caused by a disability related to service.  The claims file and a copy of this remand should be made available to the examiner.  After review of the claims file, to include the service treatment records, service personnel records, VA treatment records, and lay evidence, the examiner should provide an opinion as to
whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's COPD had its onset in, was caused by, or is otherwise related to active duty, to include as due to exposure to contaminated ground water at Camp Lejeune, North Carolina, or other environmental hazards.  

In formulating this opinion, the examiner should review and address the National Research Council's report on the potential association between certain diseases and exposure to the chemical contaminants found in the water at Camp Lejeune: Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009).  The examiner must specifically comment on any relationship between exposure to contaminated ground water or other environmental hazards and the Veteran's COPD.  The examiner must consider information regarding how long the Veteran served at Camp Lejeune and the nature of his housing and job location(s).

If the examiner opines that the Veteran's COPD was etiologically related to service, the examiner should also opine:

a.  Whether the Veteran's COPD singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or

b.  Whether the Veteran's COPD contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

The examiner should note that it is not sufficient to show that a disability casually shared in producing death; it must be shown that there was a causal connection.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to contaminated ground water at Camp Lejeune, North Carolina, or other environmental hazards.  If the benefit sought on appeal remains denied, issue the Appellant a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




